Citation Nr: 1519445	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-33 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with symptoms of depression from February 9, 2010 to June 20, 2012, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to March 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain VA treatment records, a March 2015 Written Brief Presentation, and the report of a July 2013 VA examination.

The issue of entitlement to service connection for a cardiac disorder, to include as secondary to PTSD with symptoms of depression, was raised by the Veteran's representative in a May 2012 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an initial rating in excess of 70 percent for PTSD with symptoms of depression is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  From February 9, 2010 to June 20, 2012, the Veteran's PTSD with symptoms of depression has been manifested by severe symptoms causing occupational and social impairment with deficiencies in most areas.

2.  The Veteran's service-connected PTSD with symptoms of depression have met the percentage requirements for the award of a schedular TDIU, and competent evidence of record indicates that the nature and severity of these disabilities prevent him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.


CONCLUSIONS OF LAW

1.  From February 9, 2010 to June 20, 2012, the Veteran's PTSD with symptoms of depression has met the criteria for a 70 percent evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fact that the Board is granting an increased rating of 70 percent for PTSD with symptoms of depression and entitlement to a TDIU and remanding the remaining issue, discussion of the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 and a detailed explanation of how VA complied with the Act is unnecessary at this time.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

PTSD

The Veteran contends that his PTSD warrants an initial rating higher than its currently assigned evaluation of 50 percent for the period of February 9, 2010 to June 20, 2012.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran has been rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, for psychiatric impairment from PTSD.  In order to obtain a 70 percent evaluation for PTSD, a veteran must demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130.

The Veteran has submitted numerous statements, as well as statements from his family members and colleagues, describing how he has had tremendous difficulty functioning both in social settings and at work due to his symptoms from PTSD.  They indicate that he has lost multiple jobs because of his anger, violent outbursts, or inability to work with other people.  The Veteran's wife has submitted statements describing how her husband becomes easily enraged, is hypervigilant and has exaggerated startle response, refuses to participate in activities outside the house, and has been unable to hold a job.  She also stated that the Veteran has had bouts of extreme depression, numerous nervous or obsessive habits, has a poor hygiene regimen, and had begun having memory loss.

The Veteran's VA treatment records show that he has received regular counselling throughout the period on appeal, at which he reported symptoms of difficulty sleeping, nightmares, flashbacks, hypervigilance, exaggerated startle response, isolation, depression, and irritability.  He reported having suicidal thoughts in the past, but no attempts.  He repeatedly endorsed problems with controlling his anger and motivation, and his wife indicated that he sometimes has periods of severe depression, during which he is unwilling to do anything, including bathe.  He also reported seeing "shadows," which he believes to be deceased relatives that are visiting him.

The Veteran was afforded VA examinations in March 2010 and February 2011 at which he reported having severe intrusive thoughts, sleep disturbance, low motivation, depression, hypervigilance, and being easily angered.  In June 2012, the Veteran attended a VA examination and was found to be "unable to tolerate interpersonal interactions for social and occupational areas" and had "obsessive rituals, near-continuous panic attacks, neglect of personal appearance and hygiene, inability to adapt to stressful circumstances at work, and inability to establish and maintain effective relationships."

The Veteran's Vet Center counsellor sent in letters in June 2010 and March 2011.  He wrote that the Veteran has "severe anxiety, interrupted sleep, nightmares, vivid intrusive thoughts, hopelessness, depression, isolation, irritability/anger, survivor's guilt, extreme avoidance and emotional numbness."  He also stated that the Veteran's "mood is too volatile for him to be around others on any extended basis," that he "suffers from high-anxiety and near panic when around others," and "has withdrawn from almost all social and private activities."

In a private psychological evaluation performed by Dr. P.M. in September and November 2010, he found that the Veteran had lost numerous jobs during his life due to anger problems caused by PTSD and that he had trouble with completing tasks of daily life, including bathing and dressing himself.  He found that the Veteran had difficulty concentrating, isolation, jumpiness, sleep disturbance, and very vivid flashbacks.

Based on this evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that his overall level of impairment due to PTSD is most consistent with a 70 percent disability rating.  In assigning this rating, the Board finds that though not all of the rating criteria for 70 percent are satisfied, the United States Court of Appeals for Veterans Claims has held in Mauerhan v. Principi, 16 Vet App 436 (2002) that to grant an increased rating for a psychiatric disorder it was not necessary to show all listed deficiencies.  The evidence of record reflects occupational and social impairment with deficiencies in most areas.  The Veteran has severe problems with work and family relations, extreme irritability, inappropriate behavior, panic attacks, depression, memory loss, poor grooming and hygiene, and possible visual hallucinations.  Accordingly, the Board grants an initial 70 percent evaluation for PTSD.

The Veteran's entitlement to an initial evaluation in excess of 70 percent for PTSD is the subject of the remand below.

TDIU

The Veteran also asserts that he is unable to work due to his service-connected PTSD with depression.

Pertinent law provides that a TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).

A TDIU may be awarded if a veteran meets certain schedular criteria as enumerated in 38 C.F.R. § 4.16(a); it may also be warranted on an extraschedular basis if these criteria are not met.  38 C.F.R. § 4.16(b).  Here, such determination of whether extraschedular entitlement is warranted is not necessary because the Veteran now meets the schedular percentage requirements described in 38 C.F.R. § 4.16(a).  Namely, he is in receipt of service-connected compensation benefits for PTSD with symptoms of depression rated at 70 percent.  See 38 C.F.R. § 4.16(a).

The Veteran and his wife have submitted statements describing how he has had tremendous difficulty keeping jobs throughout his life, having left numerous jobs due to his anger and inability to work with other people.  The Veteran has submitted extensive statements describing how his difficulty in social and occupational settings have led to his being fired or leaving jobs, including at least one instance where he became violent at work.  The Veteran's former colleagues have also submitted written statements regarding the difficulties he had performing on the job, including loss of control and becoming violent when he lost his temper while working.

The Veteran's VA examinations also show that his PTSD with symptoms of depression have impacted his ability to maintain employment.  The March 2010 VA examiner found that the Veteran's illness had a mild impact on his occupational functioning, but the February 2011 examiner found that PTSD would have a "moderate to considerable impact on his ability to maintain substantially gainful employment."  The June 2012 examiner discussed the Veteran's occupational problems in the previous years, and found that he was "unable to keep jobs in the past due to his PTSD symptoms."

Dr. P.M. performed a private psychological evaluation in September and November 2010 and found that the Veteran had lost many jobs due to anger problems caused by PTSD, and stated that the Veteran could not "depend on himself to hold a job" and that he was "not a candidate for the active work force."

The Veteran's Vet Center counsellor wrote in March 2011 that the Veteran "does not possess the necessary psychological or physical tools to get or maintain employment."

The foregoing evidence suggests that the Veteran's PTSD with symptoms of depression, when viewed in light of his educational background and work history, as likely as not may preclude substantial gainful employment opportunities.  Here, the record contains evidence that the Veteran's service-connected disorder renders him unable to obtain or maintain any substantial gainful employment.  Numerous lay statements indicate that he has struggled to maintain jobs in the past and has even become violent when difficult situations arise at work.  Competent medical evidence of record, including statements from the Veteran's Vet Center counsellor and the report of a private psychiatric evaluation, found that the Veteran was not capable of obtaining or maintaining gainful employment.

Therefore, affording all reasonable doubt in favor of the Veteran, the Board is satisfied that the competent and probative evidence demonstrates that his service-connected disability renders him unemployable, and as such, the Board concludes that entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16.


ORDER

Entitlement to a 70 percent rating for PTSD with symptoms of depression from February 9, 2010 to June 20, 2012 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



REMAND

The Veteran asserts that his PTSD with symptoms of depression warrants a higher initial rating than the 70 percent evaluation now assigned for the entire period on appeal.  The record indicates that he has received monthly counselling for PTSD at the Vet Center in Greenville, South Carolina since February 2010.  Unfortunately, these treatment records have not yet been obtained.  As these records are directly relevant to the issue being decided, they must be reviewed and associated with the claims file prior to any further adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran from the Vet Center in Greenville, South Carolina since February 2010, as well as any additional, pertinent records from the 
VA Medical Center in Columbia, South Carolina, and its affiliated facility, the Spartanburg Community Based Outpatient Clinic, since February 2014 and from the VA Medical Center in Charleston, South Carolina since September 2012.

All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  All applicable laws and regulations should be considered. If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


